Citation Nr: 0319529	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  02-01 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for bilateral onychomycosis.  

2.  Entitlement an increased (compensable) evaluation for 
postoperative residuals of a left varicocelectomy.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from December 1972 to 
January 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied increased ratings for 
bilateral onychomycosis and postoperative residuals of a left 
varicocelectomy.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The criteria for rating skin disorders that became 
effective on August 30, 2002, are not more favorable to the 
veteran in this case.  

3.  The service-connected bilateral onychomycosis is 
manifested by thickened nails of the 2nd and 3rd toes, 
bilaterally, but the onychomycosis is otherwise asymptomatic.  

4.  The service-connected postoperative residuals of a left 
varicocelectomy, is manifested by an occasional urinary tract 
infection that does not require drainage, hospitalizations, 
long-term drug therapy, or intermittent intensive management.  
The surgical scar is not shown to be symptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral onychomycosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7813 (effective prior to Aug. 30, 2002).  

2.  The criteria for an increased (compensable) evaluation 
for postoperative residuals of a left varicocelectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.20, 4.31, 4.115a, 4.115b, Diagnostic Code 7525 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and correspondence from 
the Board dated in May 2003, the veteran has been informed of 
the evidence necessary to substantiate his claims and of his 
and VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2002), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence in closest proximity to the recent 
claim is the most probative in determining the current extent 
of impairment.  Id.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.  

A.  Increased rating for bilateral onychomycosis

The record shows that when the veteran was examined by a 
dermatologist in March 1986, he gave a history of thickened 
toenails that began when he was serving in Panama in 1978.  
The dermatologist found thickened toenails on the toes of 
both feet and pertinently diagnosed onychomycosis of the 
toenails.  A VA orthopedic examination in March 1986 resulted 
in the same diagnosis.  

A rating decision dated in June 1986 established service 
connection for bilateral onychomycosis of the toenails and 
assigned a 10 percent evaluation under Diagnostic Code 7813, 
effective from separation.  Although the veteran disagreed 
with the evaluation assigned, he did not perfect his appeal 
following issuance to him and his representative of a 
statement of the case in October 1986.  The 10 percent 
evaluation was thereafter continued.  

The veteran's reopened claim for an increased rating was 
received in February 2000.  It is contended that the service-
connected disability is more severely disabling than 
currently evaluated.  In May 2002, the veteran's 
representative contended that each foot affected with 
onychomycosis should be separately evaluated.  

The bilateral onychomycosis has been rated under Diagnostic 
Code 7813 for dermatophytosis, which in turn is rated as for 
eczema under Diagnostic Code 7806.  As with eczema, the 
evaluation depends on the location and extent of the disease 
and the repugnant disfigurement or other disabling 
characteristics of the manifestations of the disease.  

A 10 percent evaluation for eczema requires exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  A 30 percent evaluation is warranted for 
eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

During the pendency of this appeal, the criteria for 
evaluating skin disorders such as onychomycosis were amended, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002).  On and after August 30, 2002, dermatophytosis, which 
includes tinea pedis, was to be rated for disfigurement of 
the head, face, or neck under Diagnostic Code 7800; for scars 
under diagnostic codes 7801, 7802, 7803, 7804, or 7805; or 
for dermatitis under Diagnostic Code 7806, depending upon the 
dominant disability.  67 Fed. Reg. 49,590, 49,597 (July 31, 
2002) (to be codified at 38 C.F.R. § 4.118, Diagnostic Code 
7813 (effective Aug. 30, 2002)).  

Under Diagnostic Code 7806, as amended, dermatitis or eczema 
is evaluated as follows:  

A 60 percent evaluation is warranted 
where more than 40 percent of the entire 
body or more than 40 percent of exposed 
areas are affected; or, where constant or 
near-constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required 
during the past 12-month period;

A 30 percent evaluation is warranted 
where 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas are 
affected; or, where systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs are required for 
a total duration of six weeks or more, 
but not constantly, during the past 12-
month period;

A 10 percent evaluation is warranted 
where at least 5 percent, but less than 
20 percent, of the entire body, or at 
least 5 percent, but less than 20 
percent, of exposed areas are affected; 
or, where intermittent systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs are required for 
a total duration of less than six weeks 
during the past 12-month period;

Or rate the disorder as disfigurement of the head, face, or 
neck (Diagnostic Code 7800), or scars (diagnostic codes 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability.  

A review of the record shows that the criteria in effect 
prior to August 30, 2002, were significantly more general 
than those effective on and after that date.  The Board 
therefore finds that the old rating criteria are more 
favorable to the veteran in this case because they give a 
somewhat greater scope for a higher rating vis a vis the 
veteran's symptom complex.  Those criteria will therefore be 
used to rate the veteran's service-connected bilateral 
onychomycosis.  See VAOPGCPREC 3-2000; Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) (where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so).  

The record shows that when the veteran was examined by VA in 
September 2000, the examiner reviewed the record.  However, 
the clinical findings do not provide a basis for a higher 
evaluation.  Although the examiner noted that the veteran's 
current nail condition was compared with the condition in 
1986 and showed mild progression of the disease, the 
condition, though constant, was also felt to be essentially 
asymptomatic.  The examination showed that the fungus 
infection of the nails was confined to the 2nd and 3rd toes.  
The veteran did not have infection in the 1st toe, 
bilaterally, because they had been become ingrown and were 
removed.  The examiner noted that the veteran was receiving 
no treatment for the diagnosed bilateral onychomycosis.  No 
scarring or disfigurement was noted.  

The record during the prosecution of this claim is 
essentially silent for treatment of the service-connected 
bilateral onychomycosis.  When seen in the VA outpatient 
clinic in November 2001, he had no skin or nail changes.  In 
his substantive appeal of February 15, 2002, the veteran 
contended that he was experiencing pain and numbness in his 
toes, but when seen five days later in the VA outpatient 
clinic, he again had no skin or nail changes, and the 
complaints he had voiced five days before in his substantive 
appeal were not noted.  The Board notes that service 
connection is in effect for deep vein thrombosis of the left 
lower extremity and for greater saphenous varicosities of the 
right thigh and leg, as well as for spondylosis of the lumbar 
spine.  On VA examination of February 2002, the veteran 
reported that he had occasional episodes of numbness and 
tingling in the legs, and the diagnosis was spondylosis of 
the lumbar spine with radicular-type pain.  

The veteran was treated by VA on numerous occasions following 
the examination of September 2000, but complaints or findings 
referable to his service-connected bilateral onychomycosis 
were not shown.  In particular, pain and numbness have not 
been associated with the veteran's bilateral onychomycosis.  

Thus, there is no evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement such as to warrant 
a 30 percent evaluation under Diagnostic Code 7806, as 
effective prior to August 30, 2002.  Nor is there any 
evidence of ulceration or extensive exfoliation or crusting 
and systemic or nervous manifestations or exceptionally 
repugnant disfigurement such as to warrant a 50 percent 
rating under that diagnostic code.  No treating or examining 
physician has associated any systemic or nervous 
manifestations with his onychomycosis or described lesions 
that could be said to approximate, or more nearly 
approximate, the criteria for the next higher evaluation 
under Diagnostic Code 7806.  38 C.F.R. § 4.7.  

Although the representative contended in May 2002 that the 
veteran was entitled to a separate evaluation for the 
onychomycosis for each foot, the Board does not concur.  The 
10 percent evaluation can only be supported if there are 
symptoms analogous to those required for a 10 percent 
evaluation for eczema.  The thickened and absent toenails are 
analogous to the exfoliation or exudation required for a 
compensable evaluation for eczema, while the involvement of 
both feet is analogous to the involvement of an extensive 
area, which is also required for a compensable evaluation for 
eczema.  See 38 C.F.R. § 4.20.  

The Board concludes that the preponderance of the evidence is 
against the claim of entitlement to an increased rating for 
bilateral onychomycosis.  It follows that the claim must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).  

B.  Compensable rating for postoperative residuals of a left 
varicocelectomy

The record indicates that the veteran underwent a left 
varicocelectomy in service because of pain in the testicle.  
He had an essentially asymptomatic course postoperatively and 
denied any urinary symptoms when examined by a urologist in 
March 1986.  The diagnosis at that time was status post 
varicocelectomy without evidence of genitourinary tract 
disease.  

A rating decision dated in June 1986 granted service 
connection for a left varicocelectomy and assigned a 
noncompensable evaluation for the disability, effective from 
separation.  The veteran did not disagree with the evaluation 
assigned, and that evaluation was thereafter continued.  
Postoperative residuals of a left varicocelectomy have been 
rated by analogy to chronic epididymo-orchitis under 
Diagnostic Code 7525.  Chronic epididymo-orchitis is rated as 
urinary tract infection.  38 C.F.R. § 4.115b, Diagnostic Code 
7525.  

Where poor renal function is shown, the disorder is rated for 
renal dysfunction.  A 30 percent evaluation is warranted for 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.  A 10 percent 
evaluation is warranted for long-term drug therapy, 1-2 
hospitalizations per year, and/or requiring intermittent 
intensive management.  38 C.F.R. § 4.115a.  

There is no evidence in this case of poor renal function as a 
consequence of the service-connected disability, nor is there 
any showing that the postoperative residuals of the left 
varicocelectomy require long-term drug therapy, 1-2 
hospitalizations per year, or intermittent intensive 
management.  There is likewise no showing that the service-
connected disability is attended by recurrent symptomatic 
infection requiring drainage or frequent hospitalization or 
requiring continuous intensive management.  

When examined by VA in August 2000, the service-connected 
condition was found to be essentially asymptomatic.  The 
veteran had no lethargy, weakness, or anorexia.  He had no 
weight loss or gain.  Although he had frequency of urination, 
he had no incontinence of urination.  Although he had 
recurrent urinary tract infections, he had not been 
hospitalized for urinary tract disease.  He had no renal 
colic or bladder stones.  He had no acute nephritis.  He was 
under no treatment for his service-connected condition, 
including drainage or catheterization.  He had undergone no 
invasive or noninvasive procedure.  He was on no medications 
for his service-connected genitourinary disorder, and he had 
no residuals of genitourinary disease.  The diagnoses were 
status post left varicocelectomy, and recurrent urinary tract 
infection.  

Although the veteran was seen by VA on numerous occasions 
since the receipt of his reopened claim, there is no showing 
that he was, as he claimed in his substantive 


appeal, experiencing increased pain in his groin area due to 
the service-connected disability.  Although a urinary tract 
infection was the diagnostic impression when seen by VA in 
July 2000, his course thereafter was essentially negative for 
complaints or findings referable to his service-connected 
genitourinary condition.  He consistently denied dysuria or 
urinary symptoms.  In November 2001, he denied any voiding 
problem; during a hospitalization in February 2002, he had no 
urinary complaints and no bladder incontinence.  Although he 
had some abnormal laboratory findings since he filed his 
reopened claim, this appears to have been due to disorders 
unrelated to his service-connected genitourinary disability, 
including acute viral syndrome, thrombocytopenia, 
macrocytosis, and alcohol and substance abuse.  The use of 
manifestations not resulting from service-connected disease 
or injury is precluded in establishing the service-connected 
evaluation.  38 C.F.R. § 4.14 (2002).  

The rating schedule does not provide a noncompensable rating 
for urinary tract infection.  See 38 C.F.R. § 4.115a.  
However, in every instance where the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  As there is no showing of symptoms due to the 
service-connected genitourinary disorder that meet the 
requirements for a compensable evaluation, it follows that 
the claim of entitlement to a compensable evaluation for 
postoperative residuals of a left varicocelectomy must be 
denied.  The evidence is not so evenly balanced as to raise 
doubt concerning any material issue.  38 U.S.C.A. § 5107(b).  

Although the postoperative residuals of the left 
varicocelectomy would include a surgical scar, there is no 
evidence that the scar is currently symptomatic such as to 
warrant a separate compensable evaluation under diagnostic 
codes 7803 and 7804.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994), is not warranted.  



ORDER

An increased evaluation for bilateral onychomycosis is 
denied.  

An increased (compensable) evaluation for postoperative 
residuals of a left varicocelectomy is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

